Citation Nr: 1512746	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.

In October 2014, the Board remanded the claim for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A low back disability was not present until more than one year following the Veteran's last period of active duty and is not attributable to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's October 2014 remand, the Appeals Management Center (AMC) requested copies of the Veteran's records from the Social Security Administration (SSA), but the AMC was notified in December 2014 that the records had been destroyed.  Additionally, the AMC obtained older and more recent VA treatment records pursuant to the Board's remand.
 
The Veteran was provided a VA medical examination and opinions, in December 2011 and July 2012.  The examination, along with the expert medical opinions, is sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran contends that service connection is warranted for a low back disability.  At his May 2014 Board hearing, he testified that he first injured his back in Advanced Individual Training (AIT).  Specifically, the Veteran testified that he fell off a telephone pole multiple times.  The Veteran maintains that his current low back disability is related to the in-service injury.

The Veteran's service treatment records document treatment for low back pain in February 1973.  No significant abnormality was found on x-ray.  On discharge from service in August 1973, the Veteran denied a history of recurrent back pain.  Additionally, the Veteran's spine was noted as normal on his discharge examination.  Although the Veteran's spine was noted as normal on his discharge examination, the service treatment records and his testimony establish the in-service injury aspect of the claim.

Post-service treatment records show that the Veteran has complained of, and has been treated for, low back pain.  In December 2011, the Veteran underwent a VA examination in connection with the claim.  After examining the Veteran and administering radiographic testing, the examiner provided a diagnosis of foraminal stenosis with L4-5 disc herniation.  Additionally, VA treatment records dated December 2012 confirm a diagnosis of degenerative disc disease.  Therefore, the evidence establishes that the current disability element of the claim is met.  The salient question becomes whether the Veteran's current low back disability has a nexus to service.

The December 2011 and July 2012 VA physicians addressed the matter.  In December 2011, the examiner opined that the Veteran's degenerative changes are less likely than not caused by or the result of military service.  The examiner noted that although the Veteran was treated for low back pain, there is no medical evidence of a traumatic back injury during service.  Furthermore, he stated that the Veteran's complaints of low back pain were not the result of a particular pathology.  He noted that degenerative changes are part of the normal aging process and the injuries the Veteran describes while in AIT would not be expected to increase the risks of the arthritic changes in the Veteran's lumbar spine.

Similarly, in a July 2012 opinion report, the VA physician opined that the Veteran's lumbar spine disability is not due to injuries or occurrences on active duty after reviewing additional VA treatment medical records that were added to the file.  The examiner noted that back pain is due to an injury to the muscles and ligaments.  It is a self-limited injury lasting several weeks.  Acute lumbar strain or acute low back pain is a very common occurrence affecting over 80 percent of the population at some time in their lives.  There is no significant medical evidence or rationale supporting a causal relationship between acute low back pain and the eventual finding of lumbar degenerative changes.  Lumbar spine degenerative change is a common normal finding which has been documented in multiple studies to be present on MRI by about age 50 in approximately 50 percent of individuals without low back pain.

The Board finds that the December 2011 and July 2012 VA examination and opinion reports weigh against the Veteran's claim.  The physicians indicated that the Veteran's degenerative changes are part of the normal aging process.  Specifically, the July 2012 VA examiner noted that multiple studies have documented the presence of degenerative changes in 50 percent of the population by age 50.  Additionally, the July 2012 examiner noted that over 80 percent of the population experiences low back pain at some point in their lives; however, he noted that there is no significant medical evidence supporting a causal relationship between acute low back pain and the eventual finding of lumbar degenerative changes.

The evidence in favor of a link between the Veteran's low back disability and service is provided solely by his lay opinion on the matter and his recollection that he has had back pain since service.  First, the Board does not find the opinion that current degenerative changes of the lumbar spine are related to a finding of low back pain decades earlier carries more than little evidentiary weight when made by a lay person.  A certain amount of medical expertise is necessary to comment on the matter given the circumstances in this case because the question is a medically complex one in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's opinion is afforded little probative value when addressing the question.  Additionally, both the December 2011 and July 2012 VA physicians considered the Veteran's theory and did not endorse it.  Instead, the physicians' noted that current medical studies did not support such a link.

Second, the Board does not find credible the Veteran's recollection that he has had low back pain since service.  As detailed above, the Veteran denied experiencing recurrent back pain following the in-service injury and a separation examination was normal as to the back and spine.  Additionally, although lack of treatment does not necessarily equate to lack of symptoms, the Veteran did not complain of low back pain for many years following service even when receiving treatment from VA beginning in 2001.  Moreover, when he did start to receive treatment for low back pain in 2005, he made no mention of in-service injuries or decades of low back pain.  Given these inconsistencies, the Board does not accord the Veteran's statements of experiencing continuous low back symptoms considerable evidentiary weight.  Moreover, for similar reasons, to the extent the Veteran is asserting the theory of a "continuity of symptomatology" for arthritis that may replace the nexus element of the claim, the Board does not find such continuity exists.  See 38 C.F.R. § 3.303(b).

In sum, the Board finds that the Veteran's low back disability is not attributable to active service.  This finding is based on evidentiary weight of the December 2011 and July 2012 VA examination reports and the negative evidence in the service medical records.  Additionally, the evidence does not show that arthritis of the lumbar spine manifested to a compensable degree within one year of active service.  Thus, service connection is not warranted on a presumptive basis for chronic diseases.

Because the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that the Veteran has not met his burden of supporting the claim and the criteria for service connection for a low back disability are not met.


ORDER

Service connection for a low back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


